Title: [Diary entry: 17 January 1788]
From: Washington, George
To: 

Thursday 17th. Thermometer at 34 in the Morning—39 at Noon And 38 at Night. The Wind shifting in the night to the No. Wt. blew fresh, and froze hard. Towards Noon it moderated, and the afternn. became very pleasant & thawing. Visited all the Plantations. In the Neck the [men] were getting Posts and Rails for Fencing. Women, in part were cleaning Oats and in part cutting down Corn Stalks in No. 9. At Muddy hole 2 Men were getting Rails—one Carting of them and the Women that were well, were grubbing at the Mansn. House. At Dogue run, the Men were getting Rails, and the Women, as the Mill swamp had a good deal of Water in it, with the Overseer came to the home house to grub. At French’s except two Men who were getting stakes and trunnels for Fencing the rest were cleaning the Pease which had been threshed. At the Ferry, the women were at the New ground at home—the Men getting stakes &ca. for Fencing.